Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 8: reference character ‘6’ is used for both ‘conductors’ (Page 8, line 6) and ‘end ring’ (Page 8-10).
Page 8-10: reference character ‘5’ is used for both ‘conductors’ and ‘conductor bar’.
Page 8-10: reference character ‘9’ is used for both ‘openings’ (Page 8-10) and ‘end ring’ (Page 9, line 1).
Page 9-10: reference character ‘12’ is used for both ‘ring disks’ (Page 9, line 4) and ‘ring’ (Page 9-10).
Page 9-10: reference character ‘13’ is used for both ‘ring disks’ (Page 9, line 4) and ‘ring’ (Page 9-10).
Appropriate correction is required.

Drawings
The drawings are objected to because:
Reference character ‘3’ contained in the description is not included in the drawings.
Fig. 2 – Reference character ‘III
Fig. 8 – Reference character ‘IX’ is not contained in the description.
Fig. 9/Fig. 11 – Reference character ‘14’ is not contained in the description.
Fig. 10/Fig. 11 – Reference character ‘15’ is not contained in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities: in line 12 – “each end face” should read “each axial end face”.

Claim 8 is objected to because of the following informalities: in line 2 – “end face” should read “axial end face”.
Claim 11 is objected to because of the following informalities: in line 8 – “with of openings” should read “with openings”.
Claim 11 is objected to because of the following informalities: in line 13 – “a respective said ring” should read “the respective ring”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, and 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 8, 9, and 10 are of improper dependent form for depending upon a cancelled claim 1. For the purposes of examination, it has been interpreted that claims 8, 9, and 10 are all dependent upon independent claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thumm et al. (EP 2782222 A2, hereinafter referred to as Thumm. All citations made in reference to attached machine translation.).
	Regarding Claim 7, Thumm teaches a method of producing a squirrel-cage rotor (1) of an asynchronous machine (¶ [0006] line 69 teaches “The squirrel-cage rotor is intended in particular for use in an asynchronous machine”), the method comprising:

    PNG
    media_image1.png
    35
    631
    media_image1.png
    Greyscale

 providing a main body (3), which is magnetically conductive, at least in parts thereof, which has axial end faces, and which is formed with grooves that extend substantially in an axial direction (¶ [0026] line 318 teaches “cage bars 4 are arranged inside the laminated core 3”; Fig. 1 exhibits squirrel-cage rotor 1 and the axial extending cage bars 4 through the laminated core 3, the area the cage bars occupy corresponds to ‘grooves’.);

    PNG
    media_image2.png
    151
    707
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    455
    683
    media_image3.png
    Greyscale

 inserting electrical conductors (4) into the grooves (¶ [0026] line 318 teaches “cage bars 4 are arranged inside the laminated core 3”) such that the conductors (4) project from the axial end faces of the magnetically conductive main body (¶ [0026] line 319 teaches “bar ends 41 of the cage bars 4 protrude into recesses 51 in the short-circuit rings 5”; Fig. 1 exhibits cage bars 4 extending past laminated core 3);

    PNG
    media_image4.png
    151
    707
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    455
    683
    media_image5.png
    Greyscale

providing electrically conductive end rings (7), which are formed with a plurality of openings for receiving the respective conductors (¶ [0026] line 319-320 teaches “cage bars 4 protrude into recesses 51 in the short-circuit rings and are flush with the last disk 6 of the disk assembly 7”; Fig. 1 exhibits cage bars 4 extending through disk assembly 7, which corresponds to the conductive end rings.);

    PNG
    media_image6.png
    48
    700
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    455
    683
    media_image7.png
    Greyscale

each of the end rings (7) being a ring consisting of a plurality of disks (5, 6) or metal sheets arranged directly behind one another (¶ [0026] line 320 teaches “disk assembly 7”; Fig. 1 exhibits disks 5 and 6 of assembly 7 arranged axially one behind the other); 

    PNG
    media_image8.png
    47
    700
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    455
    683
    media_image9.png
    Greyscale

positioning one or more of the end rings (7) at each end face of the magnetically conductive main body (3) (Fig. 1 exhibits disk assemblies 7 on both axial ends of laminated core 3);

    PNG
    media_image10.png
    455
    683
    media_image10.png
    Greyscale

wherein a ring (7) lying axially closest to the magnetic main body (3) has a narrowest through-hole for the conductor bars (4) (¶ [0026] line 319 teaches “bare ends 41 of the cage bars 4 protrude into recesses 51”; Fig. 1 exhibits disk assembly 7 flush against radial sides of conductor bars 4. This suggests that the rings 7 axially closest to the laminated core 3 have a through-hole being the narrowest while still accommodating the conductor bars 4.);

    PNG
    media_image11.png
    455
    683
    media_image11.png
    Greyscale

and establishing electrical contact between the conductors (4) and end rings (7) by one or more additive manufacturing processes (¶ [0011] line 146-147 teaches “rod ends can be electrically conductively joined to the disc assembly of a short-circuit ring”, line 151-152 teach “electrically conductive connection is produced by additional material”).

    PNG
    media_image12.png
    199
    742
    media_image12.png
    Greyscale


	Regarding Claim 10, Thumm teaches the method of producing a squirrel-cage rotor according to claim 1 [sic] (see claim 7 above), wherein the openings in the end 7) open out in the axial direction starting from the end faces of the magnetically conductive main body (3) (Fig. 1 exhibits recess 51 extending in the axial direction, as well as disk assembly 7 abutting the laminated core 3. The disk assembly starts at the axial end face of the laminated core; therefore, the hole therein also starts at the end face of the laminated core.).

    PNG
    media_image13.png
    455
    683
    media_image13.png
    Greyscale


	Regarding Claim 11, Thumm teaches a squirrel-cage rotor (1) produced by the method according to claim 7 (see claim 7 above), the squirrel-cage rotor (1) (¶ [0006] line 69 teaches “squirrel-cage rotor”) comprising:
	a main body (3), which is magnetically conductive, at least in parts thereof, which has axial end faces, and which is formed with grooves that extend substantially in an axial direction (¶ [0026] line 318 teaches “cage bars 4 are arranged inside the laminated 3”; Fig. 1 exhibits squirrel-cage rotor 1 and the axial extending cage bars 4 through the laminated core 3, the area the cage bars occupy corresponds to ‘grooves’.);

    PNG
    media_image2.png
    151
    707
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    455
    683
    media_image3.png
    Greyscale
 
electrical conductors (4) inserted into said grooves and projecting from said axial end faces of said magnetically conductive main body (3) (¶ [0026] line 319 teaches “bar ends 41 of the cage bars 4 protrude into recesses 51 in the short-circuit rings 5”; Fig. 1 exhibits cage bars 4 extending past laminated core 3);

    PNG
    media_image4.png
    151
    707
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    455
    683
    media_image5.png
    Greyscale

 electrically conductive end rings (7) formed with of openings for receiving respective said conductors (4) (¶ [0026] line 319-320 teaches “cage bars 4 protrude into recesses 51 in the short-circuit rings and are flush with the last disk 6 of the disk assembly 7”; Fig. 1 exhibits cage bars 4 extending through disk assembly 7, which corresponds to the conductive end rings.);

    PNG
    media_image6.png
    48
    700
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    455
    683
    media_image7.png
    Greyscale

each of said end rings (7) being a ring consisting of a plurality of disks (5, 6) or metal sheets arranged directly behind one another (¶ [0026] line 320 teaches “disk assembly 7”; Fig. 1 exhibits disks 5 and 6 of assembly 7 arranged axially one behind the other); 

    PNG
    media_image8.png
    47
    700
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    455
    683
    media_image9.png
    Greyscale

wherein one or more of said end rings (7) are disposed at each end face of said magnetically conductive main body (3) (Fig. 1 exhibits disk assemblies 7 on both axial ends of laminated core 3);

    PNG
    media_image10.png
    455
    683
    media_image10.png
    Greyscale

and wherein a respective said ring (7) lying axially closest to said magnetic main body (3) has a narrowest through-hole for said conductor (4) (¶ [0026] line 319 teaches “bare ends 41 of the cage bars 4 protrude into recesses 51”; Fig. 1 exhibits disk assembly 7 flush against radial sides of conductor bars 4. This suggests that the rings 7 axially closest to the laminated core 3 have a through-hole being the narrowest while still accommodating the conductor bars 4.);

    PNG
    media_image11.png
    455
    683
    media_image11.png
    Greyscale


and said conductors (4) and said end rings (7) being electrically contacted by material deposited by at least one additive manufacturing process (¶ [0011] line 146-147 teaches “rod ends can be electrically conductively joined to the disc assembly of a short-circuit ring”, line 151-152 teach “electrically conductive connection is produced by additional material”).

    PNG
    media_image12.png
    199
    742
    media_image12.png
    Greyscale

. 

    PNG
    media_image1.png
    35
    631
    media_image1.png
    Greyscale

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thumm as applied to claims 7 and 10-12 above, and further in view of Moriya et al. (US 20180278106 A1, hereinafter referred to as Moriya) and Lackey (DE 3022397 A1. All citations made in reference to attached machine translation.).
Regarding Claim 8, Thumm teaches the method for producing a squirrel-cage rotor according to claim 1 [sic] (see claim 7 above).
Thumm fails to teach wherein the conductors protruding axially from the end faces of the magnetically conductive main body are formed with an end stop shoulder for positioning the end rings, so that a squirrel-cage rotor is produced with end rings spaced away from the magnetically conductive main body.
However, Moriya teaches wherein the conductors (6) protruding axially from the end faces of the magnetically conductive main body (1), so that a squirrel-cage rotor 100) is produced with end rings (3-1, 3-2) spaced away from the magnetically conductive main body (1) (¶ [0034] lines 11-13 teach “first reinforcing members 4-1 and 4-2” and “end rings 3-1 and 3-2”; Fig. 2 exhibits reinforcing members disposed between end rings and rotor core, corresponding to ‘end rings spaced away from the magnetically conductive main body.’).

    PNG
    media_image14.png
    518
    663
    media_image14.png
    Greyscale

    PNG
    media_image15.png
    648
    618
    media_image15.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor taught by Thumm to dispose reinforcing members between the main body and end rings as taught by Moriya.
	Doing so would result in suppressing deformation caused by a centrifugal force and thermal expansion (¶ [0034]), leading to an improved lifetime of the rotor (¶ [0008]).

    PNG
    media_image16.png
    518
    663
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    158
    699
    media_image17.png
    Greyscale

	Thumm in view of Moriya fails to teach end stop shoulder for positioning the end rings.
	However, Lackey teaches end stop shoulder (18) for positioning the end rings (¶ [0017] lines 152-154 teach “Shoulders or spacers 18 extending radially circumferentially away from rotor bars”; Fig. 2 exhibits shoulders 18 on axial ends of rotor bars 16. It is well known in the art that squirrel-cage rotor bars make electrical contact with end rings on their axial ends. Therefore, features on the axial end of the rotor bar inherently position the end rings, as they must be in physical contact with one another for a current to develop.).

    PNG
    media_image18.png
    348
    1004
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    456
    846
    media_image19.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor bars as taught by Thumm in view of Moriya to take the form or rotor bars with shoulders on the axial ends as taught by Lackey.
	Doing so would prevent delamination of the rotor core by retaining the cylindrical laminations on the shaft (¶ [0017]).

    PNG
    media_image20.png
    180
    1027
    media_image20.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thumm as applied to claims 7 and 10-12 above, and further in view of Doelz (EP 2592729 A1. All citations made in reference to attached machine translation.).
1) according to claim 1 [sic] (see claim 7 above), which comprises establishing electrical contact and at and/or on the end ring (7) through the additive manufacturing process (¶ [0011] line 146-147 teaches “rod ends can be electrically conductively joined to the disc assembly of a short-circuit ring”, line 151-152 teach “electrically conductive connection is produced by additional material”).

    PNG
    media_image12.png
    199
    742
    media_image12.png
    Greyscale

Thumm fails to teach a balancing by accumulations of material.
However, Doelz teaches a balancing by accumulations of material (Doelz ¶ [0033] line 280-281 teaches “imbalance of the entire rotor 7 can be compensated for in the material of or by attaching additional elements”; Fig. 2 exhibits holding member 8 in contact with cage ring 10.). 

    PNG
    media_image21.png
    58
    712
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    470
    544
    media_image22.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the additive manufacture process as taught by Thumm to compensate for imbalance through attaching additional elements as taught by Doelz.
Doing so would result in a more balanced rotor (Doelz ¶ [0033]).

    PNG
    media_image23.png
    186
    767
    media_image23.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834